Name: Political and Security Committee Decision (CFSP) 2016/1632 of 26 July 2016 on the appointment of the Head of Mission of the European Union CSDP mission in Niger (EUCAP Sahel Niger) (EUCAP Sahel Niger/1/2016)
 Type: Decision
 Subject Matter: Africa;  European construction;  EU institutions and European civil service
 Date Published: 2016-09-10

 10.9.2016 EN Official Journal of the European Union L 243/6 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2016/1632 of 26 July 2016 on the appointment of the Head of Mission of the European Union CSDP mission in Niger (EUCAP Sahel Niger) (EUCAP Sahel Niger/1/2016) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to the Council Decision 2012/392/CFSP of 16 July 2012 on the European Union CSDP mission in Niger (EUCAP Sahel Niger) (1), and in particular Article 9(1) thereof, Whereas: (1) Pursuant to Article 9(1) of Decision 2012/392/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising the political control and strategic direction of EUCAP Sahel Niger, including, in particular, the decision to appoint a Head of Mission. (2) On 6 May 2014, the PSC adopted Decision EUCAP Sahel Niger/2/2014 (2), appointing Mr Filip DE CEUNINCK as Head of Mission of EUCAP Sahel Niger from 6 May 2014 to 15 July 2014. (3) On 22 July 2014, the Council adopted Decision 2014/482/CFSP (3), extending the mandate of EUCAP Sahel Niger from 16 July 2014 to 15 July 2016. (4) On 24 July 2014, the PSC adopted Decision EUCAP Sahel Niger/3/2014 (4), extending the mandate of Mr Filip DE CEUNINCK as Head of Mission of EUCAP Sahel Niger from 16 July 2014 to 15 July 2015. (5) On 15 April 2015, the PSC adopted Decision (CFSP) 2015/611 (5), extending the mandate of Mr Filip DE CEUNINCK as Head of Mission of EUCAP Sahel Niger from 16 July 2015 to 15 July 2016. (6) On 18 July 2016, the Council adopted Decision (CFSP) 2016/1172 (6), extending the mandate of EUCAP Sahel Niger from 16 July 2016 to 15 July 2018. (7) On 22 July 2016, the High Representative of the Union for Foreign Affairs and Security Policy proposed the appointment of Ms Kirsi HENRIKSSON as Head of Mission of EUCAP Sahel Niger, HAS ADOPTED THIS DECISION: Article 1 Ms Kirsi HENRIKSSON is hereby appointed as Head of Mission of the European Union CSDP mission in Niger (EUCAP Sahel Niger) from 1 September 2016 to 15 July 2017. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 26 July 2016. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 187, 17.7.2012, p. 48. (2) Political and Security Committee Decision EUCAP Sahel Niger/2/2014 of 6 May 2014 on the appointment of the Head of Mission of the European Union CSDP mission in Niger (EUCAP Sahel Niger) (OJ L 136, 9.5.2014, p. 26). (3) Council Decision 2014/482/CFSP of 22 July 2014 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger) (OJ L 217, 23.7.2014, p. 31). (4) Political and Security Committee Decision EUCAP Sahel Niger/3/2014 of 24 July 2014 extending the mandate of the Head of Mission of the European Union CSDP mission in Niger (EUCAP Sahel Niger) (OJ L 267, 6.9.2014, p. 5). (5) Political and Security Committee Decision (CFSP) 2015/611 of 15 April 2015 extending the mandate of the Head of Mission of the European Union CSDP mission in Niger (EUCAP Sahel Niger) (EUCAP Sahel Niger/1/2015) (OJ L 101, 18.4.2015, p. 61). (6) Council Decision (CFSP) 2016/1172 of 18 July 2016 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger) (OJ L 193, 19.7.2016, p. 106).